DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim15 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: non-elected group.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim15 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-15 are pending in this case.
Claims 8-14 previously withdrawn.
Claims 1-7 are being examined for their merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. (US2016/0300666A1), in view of Hayner, el al. (US2016/0372784A1).

	As to claim 1, Kamijo discloses a positive electrode precursor having a current collector and a positive electrode active material layer disposed on the current collector, [0048-0054] wherein the positive electrode active material layer comprises a carbon material, lithium transition metal oxide [0137], a weight proportion A1 of the carbon material in the positive electrode layer, and a weight proportion A2 of the lithium transition metal oxide in the positive electrode active material layer have A2/A1 is 0 or greater and 1.00 or less ([0137], these values are determined based off of the prior art mass% of activated carbon wherein the remainder is the complex oxide of lithium and transition metals).
	Kamijo does not teach the claimed alkali metal compound, nor the associated
weight percentages (which would be affected by the inclusion of the third component, the claimed alkali metal compound). 
	Hayner teaches positive electrode materials for lithium ion batteries; the positive electrode includes a transition metal oxide, which is a cathode active material, as well as a sacrificial lithiation agent, which preserves the intended capacity of the cathode 
([0027]-[0028]). The lithiation agent may be combined with the cathode active material during fabrication of the cathode ([0064]). The positive electrode may also include binder and conductive filler ([0073]-[0074]). While Hayner teaches lithium ion batteries instead of lithium ion capacitors, the same teachings would be applicable to the positive electrode of lithium ion capacitors, as the lithiation agent provides lithium regardless. 
	At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add an alkali metal compound to Kamijo's positive electrode precursor in order to preserve the intended capacity of the cathode. 
	With the relative weight proportions, Hayner teaches a weight percent relative to the cathode active material ([0064]). However, for a lithium ion capacitor, active carbon is the positive active material, so the relevant weight percent would be the weight percent relative to the carbon material, and the weight proportion A3 would be related to the weight proportion A1, and one would optimize A1/A3.
	At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the weight proportions A1, A2, and A3 to be as claimed, that is, starting from the ratios of A2/A1 disclosed by Kamijo, then adding the alkali metal compound in weight proportion A3, with A1/A3 as claimed, in order to 
preserve the intended capacity of the cathode.
	With respect to the limitation of the positive electrode active material layer has a peel strength of 0.02 N/cm or greater and 3.00 N/cm or less. Kamijo discloses the peel strength may be optimized by varying the specific surface area of the carbon material. [0216], Table 3.
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.).

	As to claim 2, Kamijo discloses the energy density and the performance per volume of the electrode may be altered by varying the specific surface area of the active carbon. [0118]. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.).

	As to claims 3 and 4, as applied to claim 1 the material compositions of the 
positive electrode precursor being carbon material, transition metal oxide and alkali metal compound, have been disclosed, with the claimed weight percentages and ratios, and if the composition is the same, the disclosed compositions must have the same properties (see MPEP § 2112.01, 11.).

	As to claim 5, Kamijo discloses varying the specific surface area of the mesopores increases output of the positive electrode material [0129] and varying specific surface area of the active carbon micropores increase the capacity. [0130]. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. (US2016/0300666A1), in view of Hayner, el al. (US2016/0372784A1), as applied to claim 1, above, and further in view of Cho et al. (US2012/0099246A1).

	As to claims 6 and 7, Kamijo discloses a lithium ion capacitor but does not explicitly teach an olivine -based lithium transition metal oxide or that this oxide is lithium iron phosphate (LiFePO4).
	Cho discloses a lithium ion capacitor and further teaches the positive electrode. activated material includes a mixture of lithium iron phosphate (LiFePO4) and activated carbon, thereby having improved energy density and capacitance and a long life span. [Abstract] and the lithium oxide has high capacitance; however, it also has high resistance, which causes several problems. Therefore, in the present invention, lithium iron phosphate is not singly used as a positive electrode activated material of the lithium ion capacitor, but lithium iron phosphate is mixed with a predetermined amount of activated carbon to lower resistance of the positive electrode and improve the life span characteristics. It is known lithium iron phosphate (LiFePO4) is a olivine -based lithium transition metal oxide. 
	At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have selected lithium iron phosphate as the transition metal oxide in order to improve the life span characteristics.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
	a. Applicant argues Kamijo does not teach pre-doping the negative electrode. The office notes that the claims do not require a negative electrode. While Kamijo does not teach a third component, alkali metal compound, Kamijo does teach; Active carbon is preferably used as the positive electrode active material [0110], and the activation method for the carbide obtained by the carbonization method may be, for example, …an alkali metal activation method in which heat treatment is carried out after mixture with an alkali metal compound [0123]. There is not a third component of alkali metal compound but alkali metal compound is present in the active carbon.
	b. Applicant argues Hayner does not disclose a carbon material in the positive electrode active material. The office respectfully disagrees, “positive electrode for a lithium-ion electrochemical cell having a cathode active material that at least comprises a lithium constituent and which comprises a sacrificial lithiation agent, having additional lithium incorporated therewithin. Such sacrificial lithiation agents may include, but are not limited to, a lithium carbonate [0028]. Due to the breadth of the recited carbon material, the carbonate of Hayner meets the claimed limitations.
	c. With respect to the claim of unexpected the results it should be noted that the if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). and applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
	d. In respect to claimed ranges, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). In the instant case, it would be obvious to one of ordinary skill in the art to optimize the claimed ratios from the references above because Kamijo discloses the carbon material mass %  and the remainder is the complex oxide of lithium and transition metals, while Hayner teaches a weight percent relative to the cathode active material. However, for a lithium ion capacitor, active carbon is the positive active material, so the relevant weight percent would be the weight percent relative to the carbon material, and the weight proportion A3 would be related to the weight proportion A1, and one would optimize A1/A3. 
	Consequently, it would have been obvious to one of ordinary skill in the art to optimize the weight proportions A1, A2, and A3 to be as claimed, that is, starting from the ratios of A2/A1 disclosed by Kamijo, then adding the alkali metal compound in weight proportion A3, with A1/A3 as claimed, in order to preserve the intended capacity of the cathode.
	c. With respect to unexpected the results it should be noted that the if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Applicant argues that the combination of references does not disclose or suggest a LiC-LiB Hybrid system, and therefore cannot disclose or suggest the claimed positive electrode precursor that operates as a positive electrode in such a hybrid system.  This is unpersuasive because no LiC-LiB hybrid system is required in the claims as presented
	  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728